DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 3/23/2021 have been entered. Claims 1-4 and 7-19 are currently pending where claims 7-19 are newly added and claims 5-6 have been cancelled from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/049914 (Tanaka hereinafter) in view of US 2015/0354572 (Yokoyama hereinafter) and further in view of US 2543447 (Elrod hereinafter) as evidenced by US 4617832 (Musschoot hereinafter).
Regarding claim 1, Tanaka teaches a rotary compressor (Figure 1) that discloses a rotating shaft (Shaft 40) including an eccentric portion (Eccentric created by the crank shaft 42); a motor (Motor 30) including a rotor (Rotor 32) connected to the rotating shaft (¶ 26 of the provided translation); a compression mechanism portion driven by the motor (Compression mechanism 50 per ¶ 29); a first balance weight provided at one end along an axial direction of the rotor on a side facing the compression mechanism portion (Balance weight 70); a second balance weight provided at another end along the axial direction of the rotor (Balance weight 60); the first balance weight (70) and the second balance weight (60) being disposed such that at least either of a center of gravity of the first balance weight or a center of gravity of the second balance weight is positioned at a preset angle offset in a rotation direction of the rotor with respect to a reference plane passing through a rotation center along an eccentric direction of the eccentric portion of the rotating shaft (¶ 35 of the provided translation details that the center of gravity of each balance weight is offset with respect to the axis of the drive shaft).
Tanaka is silent with respect to the counter weights being fastened to the rotor.
However, Yokoyama teaches an electric motor with an eccentric compressor that discloses at least one counter weight being fastened to the rotor (Weights 31 and 32 per ¶37 with Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of Tanaka’s counter weights with the fastened to the rotor location of Yokoyama as a matter of design choice since it has been held that rearranging parts (in this instance from place the weights on the shaft to placing the weights on the rotor) of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

However, Elrod teaches an adjustable counter balance for a rotary device that discloses adjusting the position of the counter weights (Column 3 Lines 18-59 with Figures 2, 3, 6, and 8). The resultant combination would be such that the counter weights of Tanaka would be modified to be adjustable as shown in Elrod, which would allow for a variety of angles, such as lead or lag, to be obtained. The use of the present angle being a lead angle of equal to or smaller than 10° would be a matter of design choice to determine an optimal range for operation. The evidentiary reference of Musschoot in Column 9 Lines 25-62 shows that setting a lead angle of a center of gravity of at least one of the balance weights to be offset in a rotation direction with respect to a reference plane passing through a rotation axis will impact the vibration of the device and when the fine tuning adjustment of Elrod is used for Tanaka’s counter weights the ability for the user to set a pre-determined lead angle will allow for further fine tuning to prevent excessive vibrations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the counter weights of Tanaka with the adjustable counter weights of Elrod as evidenced by Musschoot to fine-tune the counter weights, which will prevent and or minimize vibrations caused by the eccentric drive.
Regarding claim 2, Tanaka’s modified teachings are described above in claim 1 where Tanaka and Elrod as evidenced by Musschoot further disclose the first balance weight (Tanaka 70) and the second balance weight (Tanaka 60) are fastened to the rotor (Per Yokoyama) such that the center of gravity of the first balance weight and the center of gravity of the second 
Regarding claims 3 and 4, Tanaka’s teachings are described above in claims 1 and 2, respectively, where Tanaka in ¶36-41 (specifically ¶ 36 discloses that the weights center of gravity can be adjusted. Tanaka fails to disclose the lead angle being larger than 3°.
However, Elrod further teaches that the lead angle can be larger than 3° (Elrod Figure 8 and col. 4, lines 1-9 show incremental degree values for the weight to be changed and achieve fine adjustment and when added to Tanaka per the positioning of Musschoot the claimed range would be obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the location of Tanaka’s counter weights of with the positioning of the counter weights taught by Elrod per Musschoot to place the counter weights at a lead angle of 5° or 10° for fine adjustment which will further aid in the reduction of the vibrations caused by the eccentric of Tanaka.
Regarding claim 7
Regarding claim 8, Tanaka’s modified teachings are described above in claim 1 where the combination of Tanaka and Elrod (per Musschoot) would further disclose that in operation, vibration acceleration components in a radial direction of the rotor are reduced, as compared with a case in which the centers of gravity of the first and second balance weights are located on the reference plane (per the combination of Tanaka and Elrod [per Musschoot] the vibrations created during operating with a lead angle will be optimized relative to no lead angle being used per Musschoot Column 9 Lines 25-62 teaching the effect of the weight positioning from Elrod). 
Regarding claim 9, Tanaka teaches a rotary compressor (Figure 1) that discloses a rotating shaft (Shaft 40) including an eccentric portion (Eccentric created by the crank shaft 42); a motor (Motor 30) including a rotor (Rotor 32) connected to the rotating shaft (¶ 26 of the provided translation); a compression mechanism portion driven by the motor (Compression mechanism 50 per ¶ 29); a first balance weight provided at one end along an axial direction of the rotor on a side facing the compression mechanism portion (Balance weight 70); a second balance weight provided at another end along the axial direction of the rotor (Balance weight 60); the first balance weight (70) and the second balance weight (60) being disposed such that at least either of a center of gravity of the first balance weight or a center of gravity of the second balance weight is positioned at a preset angle offset in a rotation direction of the rotor with respect to a reference plane passing through a rotation center along an eccentric direction of the eccentric portion of the rotating shaft (¶ 35 of the provided translation details that the center of gravity of each balance weight is offset with respect to the axis of the drive shaft).
Tanaka is silent with respect to the counter weights being fastened to the rotor.
However, Yokoyama teaches an electric motor with an eccentric compressor that discloses at least one counter weight being fastened to the rotor (Weights 31 and 32 per ¶37 with Figure 1).
In re Japikse, 86 USPQ 70. 
Tanaka in ¶ 36-41 of the provided translation details how the weights 60 and 70 can be repositioned to cancel out the centrifugal force of the crankshaft but is silent with respect to the preset angle offset being a preset lead angle offset, and the lead angle being equal to or smaller than 10°, and the lead angle for the first balance weight being different from the lead angle for the second balance weight.
However, Elrod teaches an adjustable counter balance for a rotary device that discloses adjusting the position of the counter weights (Column 3 Lines 18-59 with Figures 2, 3, 6, and 8). The resultant combination would be such that the counter weights of Tanaka would be modified to be adjustable as shown in Elrod, which would allow for a variety of angles, such as lead or lag, to be obtained. Elrod shows that each of the balance weights can be individually changed which would be applied to the balance weights of Tanaka such that the lead angle for the first balance weight being different from the lead angle for the second balance weight. The use of the present angle being a lead angle of equal to or smaller than 10° would be a matter of design choice to determine an optimal range for operation. The evidentiary reference of Musschoot in Column 9 Lines 25-62 shows that setting a lead angle of a center of gravity of at least one of the balance weights to be offset in a rotation direction with respect to a reference plane passing through a rotation axis will impact the vibration of the device and when the fine tuning adjustment of Elrod is used for Tanaka’s counter weights the ability for the user to set a pre-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the counter weights of Tanaka with the adjustable counter weights of Elrod as evidenced by Musschoot to fine-tune the counter weights, which will prevent and or minimize vibrations caused by the eccentric drive.
Regarding claim 10, Tanaka’s teachings are described above in claim 9, respectively, where Tanaka in ¶36-41 (specifically ¶ 36 discloses that the weights center of gravity can be adjusted. Tanaka fails to disclose the lead angle being larger than 3°.
However, Elrod further teaches that the lead angle can be larger than 3° (Elrod Figure 8 and col. 4, lines 1-9 show incremental degree values for the weight to be changed and achieve fine adjustment and when added to Tanaka per the positioning of Musschoot the claimed range would be obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the location of Tanaka’s counter weights of with the positioning of the counter weights taught by Elrod per Musschoot to place the counter weights at a lead angle of 5° or 10° for fine adjustment which will further aid in the reduction of the vibrations caused by the eccentric of Tanaka.
Regarding claim 11, Tanaka’s modified teachings are described above in claim 9 where the combination of Tanaka and Elrod (per Musschoot) would further disclose that the reference plane passes through the rotation center along a straight line representing the eccentric direction of the eccentric portion of the rotating shaft (Musschoot’s evidentiary teachings explain how lead and lag angles work with respect to the balance weight positioning such that in 
Regarding claim 12, Tanaka’s modified teachings are described above in claim 9 where the combination of Tanaka and Elrod (per Musschoot) would further disclose that in operation, vibration acceleration components in a radial direction of the rotor are reduced, as compared with a case in which the centers of gravity of the first and second balance weights are located on the reference plane (per the combination of Tanaka and Elrod [per Musschoot] the vibrations created during operating with a lead angle will be optimized relative to no lead angle being used per Musschoot Column 9 Lines 25-62 teaching the effect of the weight positioning from Elrod)
Regarding claim 13, Tanaka teaches a rotary compressor (Figure 1) that discloses a rotating shaft (Shaft 40) including an eccentric portion (Eccentric created by the crank shaft 42); a motor (Motor 30) including a rotor (Rotor 32) connected to the rotating shaft (¶ 26 of the provided translation); a compression mechanism portion driven by the motor (Compression mechanism 50 per ¶ 29); a first balance weight provided at one end along an axial direction of the rotor on a side facing the compression mechanism portion (Balance weight 70); a second balance weight provided at another end along the axial direction of the rotor (Balance weight 60); the motor and the compression mechanism portion being disposed in a hermetically- sealed container (Tanaka ¶ 20 where 11 and 12 form the housing an internal area for discharge refrigerant), the compression mechanism portion including a cylinder (Cylinder 52), an end-plate member provided on a motor-side of the cylinder (End plate 53, particularly 53a), and an end plate member provided on an non- motor-side of the cylinder (End plate 54, particularly 54a), the cylinder and the end plates forming a cylinder chamber in which the eccentric portion of the rotating shaft is positioned (Cylinder chamber “C” per ¶ 29-31); the first balance weight (70) and the second balance weight (60) being disposed such that at least either of a center of gravity of 
Tanaka is silent with respect to the counter weights being fastened to the rotor.
However, Yokoyama teaches an electric motor with an eccentric compressor that discloses at least one counter weight being fastened to the rotor (Weights 31 and 32 per ¶37 with Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of Tanaka’s counter weights with the fastened to the rotor location of Yokoyama as a matter of design choice since it has been held that rearranging parts (in this instance from place the weights on the shaft to placing the weights on the rotor) of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Tanaka in ¶ 36-41 of the provided translation details how the weights 60 and 70 can be repositioned to cancel out the centrifugal force of the crankshaft but is silent with respect to the preset angle offset being a preset lead angle offset, and the lead angle being equal to or smaller than 10°.
However, Elrod teaches an adjustable counter balance for a rotary device that discloses adjusting the position of the counter weights (Column 3 Lines 18-59 with Figures 2, 3, 6, and 8). The resultant combination would be such that the counter weights of Tanaka would be modified to be adjustable as shown in Elrod, which would allow for a variety of angles, such as lead or lag, to be obtained. The use of the present angle being a lead angle of equal to or smaller than 10° 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the counter weights of Tanaka with the adjustable counter weights of Elrod as evidenced by Musschoot to fine-tune the counter weights, which will prevent and or minimize vibrations caused by the eccentric drive.
Regarding claim 14, Tanaka’s modified teachings are described above in claim 14 where Tanaka further discloses that the motor-side end plate member has a disc-shaped main body and a boss portion provided on a motor-side of the main body (Tanaka’s Motor side plate 53 with boss at 53b), and the first and second balance weights are located in positions radially outside of the boss portion (Evident from Figure 1 of Tanaka).
Regarding claim 15, Tanaka’s modified teachings are described above in claim 14 where Tanaka further discloses that the first and the second balance weights are the only balance weights that are provided on the rotor (Per the combination of Tanaka and Yokoyama in Claim 13), and each of the first and second balance weights has a generally arc shape (Figure 3 of Tanaka as well as Figures 6 and 8 of Elrod both disclose a generally arc shaped balance weight). 
Regarding claim 16, Tanaka’s modified teachings are described above in claim 13 where Tanaka and Elrod as evidenced by Musschoot further disclose the first balance weight (Tanaka 70) and the second balance weight (Tanaka 60) are fastened to the rotor (Per Yokoyama) such 
Regarding claim 17, Tanaka’s teachings are described above in claim 13, respectively, where Tanaka in ¶36-41 (specifically ¶ 36 discloses that the weights center of gravity can be adjusted. Tanaka fails to disclose the lead angle being larger than 3°.
However, Elrod further teaches that the lead angle can be larger than 3° (Elrod Figure 8 and col. 4, lines 1-9 show incremental degree values for the weight to be changed and achieve fine adjustment and when added to Tanaka per the positioning of Musschoot the claimed range would be obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the location of Tanaka’s counter weights of with the positioning of the counter weights taught by Elrod per Musschoot to place the counter weights at a lead angle of 5° or 10° for fine adjustment which will further aid in the reduction of the vibrations caused by the eccentric of Tanaka.
Regarding claim 18, Tanaka’s modified teachings are described above in claim 13 where the combination of Tanaka and Elrod (per Musschoot) would further disclose that the reference plane passes through the rotation center along a straight line representing the eccentric direction of the eccentric portion of the rotating shaft (Musschoot’s evidentiary teachings explain how lead and lag angles work with respect to the balance weight positioning such that in 
Regarding claim 19, Tanaka’s modified teachings are described above in claim 13 where the combination of Tanaka and Elrod (per Musschoot) would further disclose that in operation, vibration acceleration components in a radial direction of the rotor are reduced, as compared with a case in which the centers of gravity of the first and second balance weights are located on the reference plane (per the combination of Tanaka and Elrod [per Musschoot] the vibrations created during operating with a lead angle will be optimized relative to no lead angle being used per Musschoot Column 9 Lines 25-62 teaching the effect of the weight positioning from Elrod)

Response to Arguments
Applicant's arguments filed 3/23/21 have been fully considered but they are not persuasive.
Applicant’s proposed amendments to claim 1 have been reviewed, however they are not found to be persuasive. In the combination outlined in the rejection of Claim 1 above, Elrod was cited as showing adjustable balance weights with incremental positions that would read on having a lead angle of 10° or less. The combination states that obtaining the desired lead angle is a matter of design choice for finding an optimum range. Furthermore, the evidentiary reference of Musschoot is present to show how a lead angle is obtained and the benefits of using the lead angle relative to the system being rotated. For at least this reason, the proposed arguments regarding the new language of claim 1 are not found to be persuasive. 
In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references using the direct connection taught in Yokoyama would allow for less components to be required for assembly relative to the Tanaka reference. 
In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Elrod reference [per Musschoot’s evidentiary teachings] teaches altering the position of balance weights to obtain a desired effect on the rotating system and Musschoot teaches that the lessening of vibration can be done through altering the lead angle of a balance weight. Tanaka utilizes balance weights at movable positions therefore the teachings of Elrod [per Musschoot] would be used to fine-tune the location of the balance weights in Tanaka to minimize vibrations through the system [Compressor in Tanaka’s application]. 
The argument regarding newly added claim 9 has been reviewed and found to not be persuasive. Please see the rejected outlined above for claim 9 where the combination of Tanaka and Elrod (per Musschoot) is used to teach the new limitations relative to claim 1. 
The argument regarding newly added claim 13 has been reviewed and found to not be persuasive. Please see the rejected outlined above for claim 13 where Tanaka teaches each new limitation of the compression mechanism. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746